Title: To George Washington from George Weedon, 2 October 1781
From: Weedon, George
To: Washington, George


                  
                     Dr Genl
                     Gloster Courthouse 3 P.M. Octor 2d 1781.
                  
                  The Inclosed wase intended for your perusal early this morning; but Genl de Choisie wishing to write stoped the Express till he viewed the intended position in the Neighbourhood of Abington Church, from whence we have only this Moment Returned.  The Troops will move down in the Morning, Our force will be about 2200 Infantry, and the Dukes Cavalry, with the Militia Horse under Colo. Webb a mounting to about 40—This will be adequate I hope to any thing short of Lord Cornwallis’s main body; We have nothing from the lines to day of an enteresting Nature, the lookouts at Perrins report they discover many more Horses thrown down the Banks on the York side, than were there Yesterday & Boat loads of men passed from Gloster to York since Morning, And Simcoe’s Horse are now kept near the point. And on the Beach.  I wrote your Excellency this morning that the Enemy had not been out since the 24th But After our return last Night, They stole out at Dark with some Waggons, and Loaded them with the green Corn (Stalks & all together) from the first Cornfield.  Our Patroles of Horse fell in with them about 10 OClock exchanged a few shot, on which they pushed into within their lines.  I have the honor to be with Great respect & Esteem Yr Excellencies most Obt Servt
                  
                     G. Weedon
                  
               